ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_08_FR.txt. 243

OPINION INDIVIDUELLE DE M. PADILLA NERVO
[Traduction]

Par son arrét du 24 juillet 1964, la Cour a joint au fond la troisiéme
exception préliminaire soulevée par le Gouvernement espagnol contre la
requéte de la Belgique.

La Cour a déclaré a cette occasion:

«La troisième exception comporte un tel enchevétrement de questions
de droit, de fait et de qualité pour agir que la Cour ne saurait se
prononcer sur cette exception au présent stade avec la pleine assu-
rance d’étre en possession de tous les éléments pouvant avoir de
limportance pour sa décision. » (C.1.J. Recueil 1964, p. 46.)

Dans la présente instance, les Parties ont amplement débattu les ques-
tions de fond dans leurs exposés écrits et oraux.

Le Gouvernement espagnol conteste la capacité du Gouvernement
belge à agir en justice, son jus standi, son droit d’intervenir au nom de
ressortissants belges (personnes physiques ou morales) que le Gouverne-
ment belge prétend avoir été lésés par une violation du droit international
dont ii rend les autorités espagnoles responsables.

Le Gouvernement belge soutient qu'il exerce sa protection exclusive-
ment et directement au nom de personnes de nationalité belge et il affirme
que la question de droit qui se pose lorsqu’on examine son jus standi dans
la présente affaire est celle de la protection diplomatique et judiciaire
«non des sociétés commerciales étrangéres comme telles mais des per-
sonnes physiques et morales» qui, ayant investi des fonds dans lesdites
sociétés, ont subi des pertes en tant qu’actionnaires de ces sociétés, par
suite d’actes illicites commis contre ces derniéres.

A cela, le Gouvernement défendeur oppose que

«le droit international [n’admet] pas, en cas de préjudice causé par
un Etat 4 une société étrangére, une protection diplomatique d’ac-
tionnaires exercée par un Etat autre que l’Etat national de la
société »,

Le Gouvernement demandeur se prévaut du droit d’intervenir au nom
des ressortissants belges, actionnaires de la société, et il affirme que ce
sont les régles du droit international relatives au traitement des étrangers
qui lui conférent ce droit en ce qui concerne ses ressortissants.

En fait, il s’agit de savoir «si le droit international reconnaît aux action-
naires d’une société, en cas de préjudice causé à cette société par un
gouvernement étranger, un droit ou un intérêt distincts et indépendants ».

244
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 244

Dans sa première conclusion, le Gouvernement belge demande à la
Cour de dire et juger que l’Etat espagnol est tenu, à l'égard de la Belgique,
de réparer le préjudice causé aux «ressortissants belges, personnes physi-
ques et morales, actionnaires de la Barcelona Traction ».

Dans la seconde, il demande à la Cour de

«dire et juger que cette réparation doit, autant que possible, effacer
toutes les conséquences que ces actes contraires au droit des gens
ont eues pour lesdits ressortissants et que Etat espagnol est tenu,
dès lors, si possible, d'assurer par voie administrative l’annulation
du jugement de faillite et des actes judiciaires et autres qui en ont
découlé, en assurant auxdits ressortissants belges lésés tous les
effets juridiques devant résulter pour eux de cette annulation. »

Quels sont alors le sens et la portée véritables de l'actuelle requête
belge? La nouvelle requête présente comme l’objet de la protection belge,
non la société commerciale canadienne Barcelona Traction, mais les res-
sortissants belges que l’on prétend être actionnaires de la Barcelona
Traction.

Le Gouvernement espagnol conteste le droit d'action du Gouverne-
ment belge

«étant donné que la société Barcelona [Traction] n’a pas la nationa-
lité belge et que dans le cas d’espéce, l’on ne saurait admettre une
action diplomatique ou judiciaire internationale en faveur des
prétendus actionnaires belges de la société pour le préjudice que
cette dernière affirme avoir subi». (Exceptions préliminaires, con-
clusions ad exception préliminaire n° 3.)

Je partage l’opinion selon laquelle, en l’espèce, on ne saurait permettre
d'intervenir diplomatiquement ou d’entamer une procédure judiciaire
internationale au nom des actionnaires de la société en raison du préjudice
que la société prétend avoir subi.

Il n’a pas été établi qu’il existe une règle coutumiére particulière qui,
dérogeant aux principes fondamentaux du droit international relatifs au
statut des étrangers, viendrait appuyer la thèse belge.

Il n’a pas non plus été démontré qu’il existe une règle générale ou pré-
tendue telle autorisant dans tous les cas la protection des actionnaires
à la suite d’un préjudice causé à une société.

Il me paraît juste de dire que le droit international ne reconnaît pas
le droit de protection diplomatique des actionnaires en tant que tels
si leurs droits propres n’ont pas été violés.

De même, aucune règle de droit international n’étaie ni ne justifie une
double protection diplomatique, pour la société d’une part et pour les
actionnaires de la société d’autre part.

245
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 245

Dire que la société et les actionnaires ont des intérêts parallèles ne
justifie pas une intervention diplomatique concurrente.

Aucun Etat ne serait à l’abri de pressions et du risque d’une pluralité
d'interventions diplomatiques de la part d'Etats protégeant leurs res-
sortissants, actionnaires d’une même société, si le droit de protection
diplomatique des actionnaires était reconnu.

Pour l'instant, le principe qui admet la capacité d’un Etat à intervenir,
par voie de protection diplomatique, en faveur d’une société ayant sa
nationalité, s’est révélé constituer une garantie ou une assurance juste et
équilibrée, aussi bien pour l'investisseur que pour l'Etat où les sociétés
étrangères déploient leur activité.

Ce système, dont les effets sont bien connus, ne cause pas de surprises
et il établit un ordre juridique qui, jusqu'ici, s’est montré généralement
adéquat et satisfaisant.

Jl semble qu’il n’y ait ni raison fondamentale ni nécessité essentielle
qui conduise à s’en écarter. Si l’on ouvre la porte à l’intervention, par
voie de protection diplomatique des actionnaires, d’une pluralité d'Etats
— autant que dé nationalités parmi les actionnaires — une situation
chaotique qui pourrait avoir les plus graves conséquences internationales
s’instaurerait avec le temps.

Les investissements privés, nécessaires au développement économique,
seront encouragés si les Etats qui les reçoivent sont certains que l'Etat
national de l'investisseur n’usera pas du prétendu droit de protection
diplomatique comme d’un prétexte pour exercer des pressions politiques
ou économiques dangereuses pour la souveraineté et l'indépendance
d'Etats moins puissants ou moins développés, plus attachés à leur dignité
nationale qu’au rythme de leur développement. Il faudrait tendre à un
juste équilibre dans les relations entre l’investisseur et l'Etat où il investit,
car il est de l’intérêt de la collectivité internationale que les capitaux
exportés en vue de réaliser un bénéfice ne constituent pas une menace
latente pour les valeurs essentielles et la dignité des Etats.

Les leçons de l’histoire et l’expérience du passé sont, somme toute, la
source du droit et de la jurisprudence, et elles doivent avoir leur place
et leur importance dans la conscience du juge.

Mervyn Jones, dans son ouvrage sur les réclamations au nom de na-
tionaux actionnaires de sociétés étrangères (Claims on behalf of nationals
who are shareholders in foreign companies) fait les observations historiques
ci-après en guise d’introduction:

« L’ère des grands investissements étrangers a atteint son apogée
au cours des quelque cinquante années qui ont précédé la première
guerre mondiale, au moment où les capitaux britanniques et améri-
cains se sont déversés dans toutes les parties du monde pour financer
la construction de chemins de fer et de ports, l’exploitation de gise-
ments miniers et d’innombrables autres projets dans les pays sous-
développés. En même temps, l’institution de la société anonyme par

246
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 246

actions (qui était une création récente) a permis aux petits capitalistes
de placer leurs fonds dans des pays lointains où ils étaient d’un
meilleur rapport que chez eux. Il ne fait guère de doute que ces pays
ont d’abord bien accueilli les capitaux étrangers, dont ils avaient
grand besoin, et qu’ils n’ont pas imposé de conditions strictes aux
investissements. Au cours de ces premières années, des puissances
étrangères n’ont eu à intervenir que rarement par la voie diploma-
tique en faveur de leurs ressortissants. Toutefois, au début du XIX°
siècle, des mouvements nationalistes se sont élevés contre « l’exploi-
tation économique » étrangère. Ils ont placé l’accent sur la souverai-
neté économique et politique et, peu à peu, on en est venu à s’inté-
resser de plus en plus à l'emploi des capitaux étrangers. Le recul du
capitalisme libéral et du «laisser faire », qui s’est accompagné de la
diffusion de la doctrine socialiste dans le monde entier, a conduit un
peu partout les gouvernements à intensifier leur contrôle des biens et
ressources économiques de la nation: dans certains pays on en est
venu à considérer les capitaux étrangers comme le symbole de la
subordination et non pas seulement comme un moyen de développer
le pays. Bien des événements ont évidemment justifié cette attitude;
la mainmise des capitaux étrangers sur la vie économique de nom-
breux pays était considérable. C’est dans ces circonstances que les
révolutions du Mexique, en 1911-1920, ont transformé l’aspect
politique et social de la nation, comme l’ont fait plus tard les révolu-
tions d'Europe centrale, après la première guerre mondiale, et celles
de l’Europe de l’est après la seconde. Ces révolutions se sont accom-
pagnées de mesures d’expropriation qui ont inévitablement posé le
problème de la situation, en droit international, des individus qui
avaient placé leurs fonds dans des sociétés exerçant une activité
dans les pays en question. » (British Year Book of International Law,
1949, p. 225.)

L'histoire de la responsabilité des Etats, en matière de traitement des
étrangers, est une suite d’abus, d’ingérences illégales dans l’ordre interne
des Etats faibles, de réclamations injustifiées, de menaces et même d’agres-
sions militaires sous le couvert de l’exercice des droits de protection, et de
sanctions imposées en vue d’obliger un gouvernement à faire les répara-
tions demandées.

Des accords spéciaux visant à constituer des tribunaux d’arbitrage ont
été conclus, dans de nombreux cas, sous la pression de menaces politiques,
économiques ou militaires.

Bien souvent les Etats protecteurs sont plus soucieux d’aboutir à des
arrangements financiers que de sauvegarder des principes. Contre la
pression de la protection diplomatique, les Etats faibles ne pouvaient que
maintenir et défendre un principe du droit international, tout en cédant
du terrain par l’acceptation d’arrangements «amiables » qui, soit accor-
daient les compensations demandées, soit créaient des commissions de

247
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 247

réclamations, ce qui supposait que la responsabilité d’actes ou omissions
divers était reconnue d’emblée, alors que le gouvernement n’était pas
vraiment responsable, ni en fait ni en droit.

Dans la procédure écrite et orale, le demandeur s’est référé, pour étayer
sa thèse, aux décisions arbitrales de commissions de réclamations — et
notamment de celles qui ont été créées conjointement par le Mexique et
les Etats-Unis en 1923. Or:

«Ces décisions n’expriment pas nécessairement des règles du droit
international coutumier car les commissions pouvaient juger ces
réclamations «conformément aux principes du droit international,
de la justice et de l'équité» et il se peut par conséquent qu’elles
aient été influencées par des considérations autres que strictement
juridiques. » (Schwarzenberger, International Law, vol. I, p. 201.)

L'article 2 de la convention du 10 septembre 1923 créant la Commission
spéciale de réclamations entre le Mexique et les Etats-Unis dispose:

«chaque membre de la Commission … fera et signera une déclara-
tion solennelle par laquelle il s’engagera à examiner et juger … au
mieux de son jugement et d'accord avec les principes de la justice et
de l'équité toutes les réclamations présentées pour décision.» (Les
italiques sont de nous.)

Le deuxième paragraphe du même article 2 précise:

«Le Gouvernement mexicain désire que les réclamations soient
ainsi décidées parce que le Mexique souhaite que sa responsabilité
ne soit pas établie conformément aux règles et principes générale-
ment acceptés du droit international, mais il s’estime ex gratia
moralement obligé d'accorder une pleine indemnité et il reconnaît
par conséquent. » (Nations Unies, Recueil des sentences arbitrales,
vol. IV, p. 780.)

L’article 6 de la même convention établit une autre exception aux
règles généralement acceptées, lorsqu'il dit:
«le Gouvernement mexicain convient que la Commission n’écartera
ni ne rejettera pas de réclamation en faisant application du principe
général du droit international selon lequel l’épuisement des voies
de recours juridique est une condition préalable de la validité ou
de la recevabilité de toute demande ». (Jbid., p. 781.)

Certaines des décisions des commissions de réclamations invoquées au
cours des plaidoiries ne constituent pas, à mon avis, des précédents perti-
nents pour la présente affaire.

L'évolution du droit international ouvre maintenant d’autres horizons
et son développement progressif est plus riche de promesses. Ainsi que
Rosenne l’a écrit:

«Tl y a, dans le monde d’aujourd’hui, une remise en question
générale du droit international contemporain. Ce sentiment procède

248
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 248

de l’idée que le droit international est pour l’essentiel le produit de
l'impérialisme et du colonialisme européens et qu’il ne tient pas
suffisamment compte du fait que les relations internationales ont
complètement changé de caractère.

Si l’on examine attentivement la jurisprudence de la Cour, on
peut arriver à la conclusion que celle-ci s’est révélée remarquable-
ment consciente des nouveaux courants de la pensée internationale.
À cet égard, elle a rendu un important service à la collectivité inter-
nationale dans son ensemble car il est vraiment urgent d’harmoniser
le droit international avec les exigences et les conditions de la vie
actuelle. » (Rosenne, The Law and Practice of the International Court,
1965, vol. I, p. 17-18.)

Le droit, sous tous ses aspects, ainsi que la jurisprudence et la pratique
des Etats, ont changé parallélement aux transformations du monde et
des nécessités courantes de la vie internationale, mais les responsables de
l’évolution progressive du droit devraient veiller à ce que leurs décisions
contribuent, à la longue, à maintenir la paix et la sécurité ainsi qu’à
améliorer le sort de la majorité de l’humanité.

Si l’on considère les besoins et les intérêts de la communauté inter-
nationale, dans notre monde en changement, on doit se souvenir qu’il
existe des aspects plus importants que ceux qui ont trait aux intéréts
économiques et au profit; d’autres intérêts légitimes, d’ordre politi-
que et moral, sont en jeu, et il convient de les prendre en considé-
ration lorsqu’on porte un jugement sur la conduite et les opérations
d'entreprises commerciales modernes à structure internationale com-
plexe.

Ce ne sont pas les actionnaires de ces énormes sociétés qui ont besoin
de protection diplomatique; ce sont plutôt les Etats pauvres ou faibles où
les capitaux sont investis qui ont besoin d’être protégés contre l’ingérence
de puissants groupes financiers ou contre la pression diplomatique in-
justifiée de gouvernements qui paraissent toujours prêts à appuyer à tout
prix les actionnaires de leur nationalité, alors même que ces derniers sont
juridiquement tenus de partager les risques de leur société et de suivre
son sort, et que ces actionnaires ne sont pas ou n’ont jamais été sous la
juridiction limitée de l’Etat de résidence, qui est accusé d’avoir violé à leur
encontre certains droits fondamentaux relatifs au traitement des étrangers.
On peut dire assurément que, du seul fait de l’existence de règles relatives
au traitement des étrangers, ces derniers possèdent certains droits fonda-
mentaux que l’Etat de résidence ne peut violer sans encourir de responsa-
bilité internationale; mais ce n’est pas le cas des actionnaires étrangers
en tant que tels, qui peuvent être disséminés dans le monde entier et qui
n’ont jamais été et n’ont pas à être résidents dans Etat défendeur, ni
soumis à sa juridiction.

Dans l'affaire Rosa Gelbtrunk entre le Salvador et les Etats-Unis, le
président de la commission arbitrale a exprimé une opinion qui résume

249
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 249

assez bien la situation des étrangers dans le pays où ils résident. Cette

opinion est la suivante:
«Le citoyen ou le sujet d’une nation qui, dans l’exercice d’une activité
commerciale, fait des affaires sur le territoire et sous la protection
de la souveraineté d’une nation autre que la sienne, doit être con-
sidéré comme ayant choisi de partager le sort des sujets ou des
citoyens de l'Etat où il réside et exerce son activité. [Les italiques sont
de nous.

Dans cette affaire [fait observer Schwarzenberger], la règle a été
appliquée à la perte de biens étrangers survenue au cours d’une
guerre civile. La décision touche toutefois un aspect d’un problème
beaucoup plus vaste: l’existence de normes internationales mini-
males en vertu desquelles la juridiction territoriale est limitée en ce
qui concerne les étrangers. »

Ainsi que la Cour permanente de Justice internationale l’a déclaré
dans l'affaire du Lotus (1927) (C.P.J.I. série A n° 10, p. 19):

«tout ce qu’on peut demander à un Etat, c’est de ne pas dépasser
les limites que le droit international trace à sa compétence; en deçà
de ces limites, le titre à la juridiction qu’il exerce se trouve dans sa
souveraineté ».

Les règles relatives au traitement des étrangers constituent une limita-
tion de la juridiction ratione personae de l'Etat. Schwarzenberger écrit à
ce propos:

«Les Etats exercent généralement une juridiction exclusive sur
leurs ressortissants dans les limites de leur territoire, une juridiction
concurrente sur leurs ressortissants à l’étranger, et une juridiction
restreinte qui s'applique par exemple, dans les limites de leur terri-
toire, aux particuliers ou aux groupes de particuliers qui sont pro-
tégés par le droit international coutumier ou conventionnel. [Les
italiques sont de nous.]

Alors que la souveraineté territoriale s'applique en principe de la
même manière aux nationaux et aux étrangers, l'Etat national con-
serve une juridiction concurrente sur ses nationaux à Vétranger.
En outre, l’exercice illimité de la compétence territoriale sur les
étrangers par l'Etat de résidence peut être restreint par des règles
de droit international coutumier ou conventionnel. S’ii arrive que
cet exercice entre en conflit avec le droit international, cela devient
un probiéme entre les sujets de ce droit. L’Etat national est fondé
à exiger le respect des limites internationales auxquelles est soumise
la juridiction territoriale, et l'Etat de résidence peut avoir à répondre
de son ingérence « dans les droits que chaque Etat peut revendiquer
pour ses ressortissants en territoire étranger»; en effet, comme la
Cour permanente de Justice internationale l’a déclaré dans l’affaire
des Concessions Mavrommatis en Palestine (1924), «c’est un principe
élémentaire du droit international que celui qui autorise l'Etat à

250
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 250

protéger ses nationaux lésés par des actes contraires au droit inter-
national commis par un autre Etat, dont ils n’ont pu obtenir satis-
faction par les voies ordinaires ». » (Schwarzenberger, International
Law, vol. I, p. 189-190.)

On a beaucoup parlé de la nécessité de ne pas laisser sans protection
les actionnaires de ces entreprises. .

La pratique moderne, dans le domaine du commerce international,
a sans doute tendance à être indulgente et partiale à l'égard des puissants
et des riches mais, lorsqu'il s’agit d’ériger une règle de droit, ce n’est pas
là un argument suffisant.

Les investisseurs qui vont à l’étranger en quête de profits prennent un
risque et ils y vont pour le meilleur et pour le pire, et non pas seulement
pour le meilleur. Ils doivent respecter les institutions de l’Etat où ils ont
choisi d’aller et se conformer à ses lois nationales.

* * *

La principale des questions préliminaires intéressant le fond de la
présente instance porte sur l’exercice de la protection diplomatique et
judiciaire internationale de personnes physiques et morales qui, ayant
investi des fonds dans des sociétés commerciales étrangères, ont, en leur
qualité d'actionnaires de ces sociétés, subi des pertes par suite d’actes
contraires au droit international dont un Etat s’est rendu coupable
envers ces sociétés.

Il s’agit d’un problème d’une importance capitale dans le monde
moderne, qui préoccupe les gouvernements, les économistes et les hommes
d’affaires de nombreux pays soucieux d’assurer la sécurité des investisse-
ments effectués à l'étranger. Les juristes, de leur côté, s’en occupent
activement et en font un sujet d'étude constant.

Pour être valable, une réclamation internationale doit nécessairement
être fondée sur le fait que le ressortissant de l'Etat réclamant a été
directement lésé dans ses droits par un acte contraire au droit international
commis par l'Etat auquel la réclamation est adressée.

Il est indispensable que la personne protégée soit elle-même nantie
d’un droit qui l’habiliterait, dans l’ordre judiciaire interne, à formuler
une réclamation à raison du dommage subi.

Lorsque le débiteur d’un créancier étranger est iésé dans ses droits
par un acte qui viole le droit international, ’ Etat dont le créancier possède
la nationalité n’est pas autorisé de ce fait à exercer une protection diplo-
matique en sa faveur. La question a été soulevée à diverses reprises devant
des tribunaux arbitraux qui ont statué que «des créanciers ne sont pas
fondés en droit à demander réparation des dommages subis, par leurs
débiteurs ».

Dans laffaire Etats-Unis d’ Amérique (W. C. Greenstreet, Receiver)
c. Etats-Unis du Mexique, General Claims Commission, il a été conclu
que la nationalité des créanciers d’une société insolvable n’avait pas à

251
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 251

être prouvée, «la nationalité des créanciers ayant tout aussi peu de perti-
nence que celle des actionnaires d’une société insolvable ».

En l'affaire de la Société civile des porteurs d'obligations du Crédit
foncier mexicain, soumise à la commission franco-mexicaine, une récla-
mation avait été présentée au nom des actionnaires d’une banque. Celle-ci
avait des hypothèques sur des biens fonciers ruraux et réclamait des dom-
mages-intérêts parce que les biens servant de garantie avaient été endom-
magés par des déprédations imputables aux forces révolutionnaires. La
commission a décidé que seuls les propriétaires des biens visés étaient en
droit de demander réparation. (Feller, The Mexican Claims Commission,
p. 122.)

La jurisprudence arbitrale confirme la thése selon laquelle le droit
international n’autorise pas à protéger des intérêts économiques lésés,
mais seulement des droits qui ont été effectivement violés.

Un conseil de l’Etat demandeur a développé l’argumentation suivante:

« Le problème de la protection diplomatique des actionnaires ne
se trouve... posé pratiquement que lorsque les actionnaires ont
une nationalité différente de celle de la société. En effet, une atteinte
aux intérêts et aux droits de la société et de ses actionnaires risque
alors dans ce cas de toucher les droits de deux ou même de plusieurs
Etats et par conséquent de faire naître deux ou plusieurs droits à
réclamation dans la mesure où les règles relatives au traitement des
étrangers n’ont pas été respectées.

En effet, si l’on fait abstraction du fait que des actionnaires sont
étrangers, si l’on admet que ces actionnaires étrangers n’ont pas de
droits ou d'intérêts distincts et indépendants de ceux de la société,
qu’ils se confondent totalement avec celle-ci vis-à-vis du monde
extérieur, qu’ils sont entièrement recouverts par le voile de la person-
nalité morale, alors il faut en conclure que, dans ce cas aussi, l’affaire
se trouve entièrement en dehors du champ d’application du droit
international. »

Et cette argumentation conduit à conclure que

« L'Etat national des actionnaires n’a à faire valoir aucun droit
qui lui aurait été conféré en faveur de ses ressortissants par les règles
de droit international relatives au traitement des étrangers. » (Audience
du 9 mai 1969.)

Je ne puis souscrire à cette thèse; bien entendu, un Etat peut exercer
de tels droits en faveur de ses ressortissants à l'étranger, mais non pas
parce que ces ressortissants se trouvent posséder des actions au porteur;
il peut le faire parce que ses ressortissants ont été lésés dans leurs droits
propres — et seulement s’ils l’ont été — par l’Etat de résidence, lequel
est tenu de respecter les droits des étrangers placés sous sa juridiction,
conformément aux règles du droit international concernant le traitement
des étrangers.

252
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 252

La Belgique soutient que le Gouvernement espagnol a reconnu «qu’il
existait certains cas où la protection diplomatique en cas de préjudice
causé à la société était admise par le droit international», et, citant ses
sources, la Belgique indique que, selon l'Espagne, cette protection est
admise «exclusivement dans des cas où la société a la nationalité de
l'Etat même contre lequel la réclamation est adressée, de sorte qu’une
protection diplomatique de la société en tant que telle se trouve être
exclue ».

Dans sa duplique, le Gouvernement espagnol expose que dans tous les
cas où la protection des actionnaires a été admise, les réclamations
visaient un préjudice causé exclusivement aux «droits propres» des
actionnaires, c’est-à-dire n’atteignant pas la société elle-même.

En l'espèce, pour que la Belgique puisse intervenir, il faudrait donc
qu'il y ait eu violation des droits des actionnaires belges.

Une telle violation est exclue si l’on se plaint de mesures dirigées osten-
siblement contre la société. En plaidoirie, le demandeur a admis que la
réclamation belge ne visait pas les dommages résultant d’une violation
de l’un quelconque des droits propres reconnus aux actionnaires.

Le droit international se borne à imposer à l'Etat un certain nombre
d'obligations vis-à-vis des autres Etats, dont celle de réserver aux étran-
gers un traitement déterminé, par exemple de leur donner accès à ses
tribunaux et de permettre que leurs demandes soient impartialement
jugées dans des délais raisonnables et sans discrimination.

Le Gouvernement espagnol soutient qu’il y a lieu de distinguer soigneu-
sement deux hypothèses qui s’excluent mutuellement. Ou bien il y a at-
teinte illicite aux droits des actionnaires, et la protection diplomatique
de ces derniers est permise et même la seule à l’être, ou bien il y a atteinte
illicite aux droits de la société et seule celle-ci peut faire l’objet d’une telle
protection. Il serait radicalement impossible de sortir de cette alternative.

A cette affirmation, la Belgique.a rétorqué que:

«Le Gouvernement espagnol veut en réalité démontrer par là
qu’en cas de réclamations multiples, nul ne peut agir en invoquant
le droit de l’autre. Mais est-il nécessaire de passer par cet extra-
ordinaire détour pour en arriver 1a? ... La Belgique ne se préoccupe
pas du préjudice subi par la Barcelona Traction elle-même — ce qui
serait l'affaire du Canada — mais bien de celui qui a été supporté
par ses propres nationaux, actionnaires de la société. »

*
* *

Si le titulaire du ou des droits auxquels il a été porté atteinte est la
société et non pas l’actionnaire, il est hors de doute que l’on se trouve

253
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 253

entièrement hors du domaine dans lequel la protection diplomatique
d'actionnaires par leur Etat national peut être admissible, voire conce-

vable.
Dans sa duplique, le défendeur affirme:

« La société internationale d’aujourd’hui ne demande certainement
pas un renforcement ultérieur de la protection de certains groupes
capitalistes déja trop puissants et trop capables de se procurer des
appuis, renforcement qui se traduirait dans une possibilité de pression
accrue sur les pays plus faibles » (duplique, vol. IJ, p. 1062).

Tl ajoute:

«Le droit international contemporain est amené 4 se préoccuper
davantage des exigences de protection des pays à économie faible
qu’a favoriser, comme le voudrait le Gouvernement belge, «les
besoins de financement des grandes entreprises modernes ». (Ibid.)

«De très nombreux Etats exigent, pour de très bonnes raisons, que
les capitaux étrangers s’investissent dans des sociétés nationales.

C’est le fait, en particulier, de beaucoup de pays en voie de
développement, mais un certain nombre de pays hautement indus-
trialisés posent, en fait ou en droit, des conditions analogues. Bien
mieux, les investisseurs étrangers choisissent eux-mémes spontané-
ment, dans plus d’une occasion, cette formule juridique qui peut
présenter à leurs yeux des avantages certains. »

*
* *

La Partie belge a fait beaucoup de cas d’une certaine affaire. I] s’agit
de la réclamation dont un ressortissant américain, McPherson, avait
saisi la Commission des réclamations Etats-Unis-Mexique en 1923. Il
était reproché au Gouvernement mexicain d’avoir refusé d’honorer les
mandats-poste, que McPherson avait achetés à des autorités illégales
par l'intermédiaire d’un mandataire, et que ces autorités avaient émis au
nom de ce dernier. Or la décision rendue dans cette affaire se fondait sur
une convention qui, sur des points essentiels et dans son esprit même,
dérogeait manifestement au droit international général.

Quels sont les principes de droit international applicables et quelles
sont les conséquences de leur application à la présente affaire?

Mon opinion est la suivante:

Le droit international impose à tout Etat sur le territoire duquel des
personnes physiques et morales étrangères résident, demeurent, exercent
leur activité ou simplement possèdent des biens, une obligation envers
PEtat dont ces personnes sont ressortissantes: l’obligation de leur ac-
corder un certain traitement. Ce traitement, généralement défini de
manière plus précise par le droit conventionnel, n’en est pas moins prévu

254
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 254

par le droit international coutumier pour ce qui est de ses exigences
minimales. Celles-ci consistent essentiellement, mais dans certaines limites
et sous certaines conditions, dans le respect de certains droits des individus
ou des personnes morales, ainsi que dans l’octroi concomitant de la
faculté d’avoir recours, en cas de besoin, aux organes judiciaires et ad-
ministratifs appropriés.

Corrélativement à ces obligations, l'Etat dont ces personnes sont res-
sortissantes a le droit, sur le plan international, d’exiger que l’Etat tenu
par cette obligation s’y conforme, et il a aussi le droit de présenter, le cas
échéant, une réclamation dans les formes et suivant la procédure ap-
propriées, si cette obligation n’est pas honorée. C’est exactement là ce
qu’on entend par l'exercice de la protection diplomatique. Celle-ci
comprend également la protection par voie de recours exercés devant des
juridictions internationales.

Les droits reconnus aux Etats par les règles de droit international con-
cernant le traitement des étrangers, d’une part, et les droits reconnus aux
individus par les règles de droit interne, d’autre part, se situent sur des
plans juridiques différents.

L'existence du droit de l’individu sur le plan interne est la condition
qui permet d’exiger, sur le plan international, que ce droit ne soit pas
enfreint. Tout ce qu’un Etat peut exiger d’un autre Etat pour ses propres
nationaux est le respect des droits qui leur sont reconnus dans le systéme
juridique interne, tels que ce systéme les définit.

Quand l’étranger est une personne morale, le cas n’est pas différent,
en théorie, de celui des personnes physiques. Tous les systémes juridiques
s’accordent pour considérer que les sociétés de capitaux sont des entités
juridiques indépendantes. Elles sont des personnes autonomes auxquelles
des droits et des obligations peuvent être attribués; en résumé, elles sont en
elles-mémes des sujets de droit.

En matière de traitement des étrangers, le droit international tant cou-
tumier que conventionnel, reconnaît précisément l’existence des sociétés
comme entités distinctes de leurs membres.

Pour les personnes morales comme pour les personnes physiques, la
«nationalité » exprime le lien juridique d’appartenance à un Etat déter-
miné. Pour les personnes morales comme pour les personnes physiques,
la condition imposée, si l’on veut invoquer cette appartenance à l’appui
d’une réclamation internationale, est qu’elle s'accompagne d’un lien
de rattachement «réel» avec le même pays. En droit international
général, un Etat n’a pas le droit d'exiger qu’un certain traitement soit
accordé à une personne qui ne possède pas sa nationalité, et en consé-
quence il ne peut se plaindre si ce traitement n’a pas été accordé à ladite
personne.

Un Etat peut formuler une réclamation au nom d’un de ses nationaux
s’il apparaît qu’il y a eu violation d’un droit appartenant à ce dernier;
mais aucun Etat n’a le droit de formuler une réclamation au nom d’une per-

255
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 255

sonne ayant sa nationalité en raison de ce qu’un droit appartenant à une
autre personne, possédant une autre nationalité, n’a pas été respecté.

L'Etat national d’une société peut formuler une réclamation pour la
violation d’un droit appartenant à cette société en tant que telle; l'Etat
national de l’actionnaire peut formuler une réclamation pour une in-
fraction au droit stricto sensu de l’actionnaire en tant que tel. L’existence
de rapports ou de liens entre des personnes différentes n’implique pas
que ces personnes se confondent.

Une réclamation présentée par un Etat au titre de la protection diplo-
matique d’un de ses ressortissants, actionnaire d’une société commerciale,
n’est recevable qu’à la double condition suivante: l’Etat demandeur doit
pouvoir invoquer la violation d’un droit propre de l'actionnaire en tant que
tel, et il doit être établi que l'Etat qui est l’auteur de la violation alléguée
avait envers l'Etat demandeur l'obligation internationale d’assurer le
respect de ce droit. Une demande de cette nature n’est pas recevable s’il
apparaît, premièrement, que le droit prétendument violé appartient à la
société et non à l'actionnaire, et, deuxièmement, que l'obligation inter-
nationale d’assurer le respect de ce droit incombait à l’Etat défendeur
envers l'Etat national de la société et non envers l’État national de l’ac-
tionnaire.

Il découle des principes du droit international que pour formuler une
réclamation au nom d’un de ses nationaux, un Etat doit être en mesure de
dire que son ressortissant a été victime d’une violation de ses droits
propres de la part d'un Etat étranger, et que les droits ainsi violés faisaient
partie de ceux dont ce dernier Etat était tenu d’assurer le respect en vertu
d’une obligation internationale qui le liait à l’égard de l'Etat réclamant.

Rien n’interdit à un Etat de présenter, au nom d’un de ses nationaux,
une réclamation relative à la situation de ce dernier en tant qu’actionnaire
d’une société; mais alors il doit prouver que cette personne a été lésée
dans les droits qui lui appartiennent à titre personnel et précisément en sa
qualité d’actionnaire; en d’autres termes, qu’elle a été atteinte dans des
droits inhérents à cette qualité.

Il ne suffit nullement que l’État réclamant invoque une atteinte aux
droits de la société elle-même, car aucun Etat ne peut présenter de ré-
clamation au nom d’une personne à raison du non-respect d’un droit
appartenant à une autre personne, que cette dernière soit une personne
physique ou une personne morale.

Le droit international n’autorise un Etat à intervenir au moyen de la
protection diplomatique que pour autant que cet Etat invoque un grief
qui lui est propre, c’est-à-dire s’il se plaint d’une infraction aux droits
d’un de ses ressortissants, commise en violation d’une obligation inter-
nationale liant à son égard l'Etat qui a commis l'infraction.

Si, dans l’affaire soumise à la Cour, il n’y a pas eu violation d’un droit
appartenant à l’actionnaire, on ne change rien à ce fait en parlant simple-
ment d'intérêts en même temps que de droits.

256
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 256

La situation de l’actionnaire, telle qu’elle est définie par les différents
systèmes juridiques, recouvre les droits définis par la décision rendue dans
l'affaire Brincart. Aucun système de droit positif ne confère à l’actionnaire
d’une société anonyme une autre situation juridique faite d’éléments
subjectifs, et en particulier aucun système ne lui reconnaît un intérêt juri-
dique sur le patrimoine de la société, ce qui a d’ailleurs été expressément
admis par les deux Parties.

On ne saurait accepter que l’espoir d’un actionnaire de voir la société
prospérer se transforme en un droit ou en un intérêt juridique, et on ne
saurait davantage accepter la possibilité, pour l’actionnaire, de prétendre
qu'une atteinte aux droits de la société constitue une atteinte à ses droits
propres.

Les règles de droit international concernant la responsabilité de l'Etat
en matière de traitement des étrangers ne permettent pas d’imputer à un
Etat un acte internationalement illicite, si cet Etat a seulement porté
atteinte à un intérêt qui n’est pas protégé par le système juridique interne
dudit Etat.

Pour ce qui concerne les actionnaires censément belges de la Barcelona
Traction, on n’a établi l’existence d’aucune situation juridique liée à
leur statut d’actionnaires qui ait souffert d’atteintes internationalement
illicites du fait des autorités administratives ou judiciaires espagnoles.

*
* *

La Barcelona Traction aurait été «pratiquement défunte», nous
dit-on.

Mais les actionnaires ne sont pas habilités à se substituer à la société
pour défendre les droits propres de celle-ci quand ce sont ces droits qui
ont été atteints car, du moins tant que la société n’est pas dissoute et
liquidée, les actionnaires n’ont aucun droit sur le patrimoine social.

C’est seulement quand une société a été dissoute et qu’elle cesse ainsi
d’exister en tant qu’entité juridique distincte, que les actionnaires pren-
nent sa place et sont habilités 4 se partager le reliquat de ses avoirs,
une fois les dettes sociales acquittées. C’est donc uniquement le « décès
juridique » de la personne morale qui peut donner naissance à de nouveaux
droits au profit des actionnaires en leur qualité de successeurs de la
société.

En 1925 les Etats-Unis firent valoir à l'encontre du Gouvernement du
Royaume-Uni le droit d'intervenir pour le compte d'intérêts américains
dans une société non américaine (la Romano-Americana).

Dans sa réponse à la réclamation américaine, le Royaume-Uni disait :
«ce n’est que lorsqu'une société n’a plus d’existence active ou est en
liquidation que l'intérêt de ses actionnaires cesse d’être un simple droit à
une part des bénéfices de la société et devient un droit à une part de l’excé-

257
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 257

dent d’actif réel » (Hackworth, Digest of International Law, vol. V, 1943,
p. 843).

Dans le cas de la Mexican Eagle, société constituée au Mexique, 70 pour
cent du capital-actions était britannique et néerlandais, 25 pour cent
était français, le reste se répartissant en intérêts suisses, danois et autres
(mais les actions étant au porteur il était impossible de connaitre la
proportion exacte de chacun de ces intéréts nationaux). Un litige surgit
entre le Gouvernement du Mexique et celui du Royaume-Uni, des
actionnaires britanniques ayant formulé des réclamations à la suite de
l'expropriation des biens de la société.

Dans une note du 26 avril 1938, le Gouvernement mexicain exprimait
l'opinion qu'un actionnaire n’était pas copropriétaire du patrimoine de
l’entreprise mais «qu’il possédait simplement un droit en équité représen-
tant une part de l’actif liquide au moment de la dissolution ou de la liqui-
dation de la société ».

Ce n'est qu’au moment de la dissolution qu'il est possible de déter-
miner les dommages et le préjudice subis par les actionnaires en les
distinguant de ceux éprouvés par la société (Mervyn Jones, British Year
Book of International Law, 1949, p. 241).

A cette occasion, le Gouvernement mexicain avait déclaré: « Le Mexique
ne peut pas admettre que, sous prétexte de protéger les intérêts des action-
naires d’une société mexicaine, un Etat quelconque puisse nier l'existence
de la personnalité juridique de sociétés constituées au Mexique conformé-
ment à nos lois.»

Je ne partage pas le point de vue selon lequel l'Etat national des action-
naires peut exercer la protection diplomatique quand l’acte incriminé a été
commis par l'Etat national de la société, car cela revient à admettre que
tout Etat, sous prétexte de protéger les intérêts des actionnaires d'une
société étrangère, peut refuser de reconnaître la personnalité juridique de
sociétés constituées conformément aux lois de l'Etat national de ces
sociétés.

J'ai des réserves à formuler sur le paragraphe 92 de l'arrêt. Pour les
raisons que je viens d’énoncer, je suis d’avis que la prétendue thèse visée
par ce paragraphe est dépourvue de toute validité. Le fait que ce para-
graphe de l’arrêt se termine par la phrase suivante: « Quelle que soit la
validité de cette thèse, elle ne saurait aucunement être appliquée à la présente
affaire, puisque [ Espagne n'est pas [ Etat national de la Barcelona Trac-
tion», ne doit pas être interprété comme impliquant que cette «thèse »
pourrait être applicable dans d’autres cas où l’Etat dont la responsabilité
est alléguée est l'Etat national de la société.

Il s’agit là d’un point fondamental dans le domaine de l’intervention
exercée pour le compte de nationaux qui sont actionnaires de sociétés
anonymes étrangères.

Abstraction faite des nombreux cas où le droit de protection a été
exercé dans le passé — en marge ou en contravention du droit inter-
national — au moyen de pressions économiques, politiques ou militaires,

258
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 258

il n’est pas inutile de rappeler que — dans le passé également — à l’occa-
sion de prises de positions juridiques sur le respect de la souveraineté des
autres Etats, il y a eu reconnaissance historique de la personnalité distincte
des sociétés anonymes, et que les opinions exprimées à ce propos ont
souligné l'existence indépendante de la société en tant que personne juri-
dique.

C’est ainsi qu’en 1875 le Gouvernement des Etats-Unis, invité à inter-
venir pour le compte d’actionnaires américains de sociétés chiliennes,
répondit par un refus. Sa position fut alors qu’une société formée con-
formément à la loi locale doit avoir recours aux tribunaux locaux, et
que, si le gouvernement pouvait légitimement user de ses bons offices
en faveur des intérêts américains, il ne pouvait être question d’une inter-
vention officielle 1 (Moore, Digest of International Law, 1906, vol. VI,
p. 644). Le Royaume-Uni a eu une pratique similaire. Ainsi, sir Robert
Phillimore fit savoir que le ministre britannique au Mexique devait être
prié de limiter aux « bons offices » son intervention en faveur d’un action-
naire britannique d’un chemin de fer mexicain saisi par le Gouvernement
mexicain et qu'il fallait inciter ce sujet britannique à utiliser avant tout
les recours locaux. Plus tard, les deux gouvernements jugèrent bon de
s’écarter de cette pratique.

Par conséquent, je ne peux accepter que cette situation — qui n’est pas
celle de l'espèce — soit considérée comme une limitation ou une exception
à l’application stricte de la règle de droit international suivant laquelle
les actionnaires ne peuvent pas être protégés par leur Etat national, sauf
dans deux cas: a) quand la société a été liquidée; b) quand un droit
propre de l’actionnaire (droit stricto sensu) a été violé par un acte illicite
entraînant une responsabilité internationale.

De puissantes sociétés internationales ont étendu leur activité sans
cesse croissante à l’exploitation des ressources naturelles de maints pays

1 Dans une dépêche au ministre (américain) en Colombie datée du 27 avril 1866,
le secrétaire d’Etat des Etats-Unis écrivait ce qui suit:

«]] se peut que des ressortissants de la Grande-Bretagne, de la France et de la
Russie soient actionnaires de nos banques nationales. De telles personnes peuvent
en posséder toutes les actions à l'exception du petit nombre nécessaire aux
administrateurs choisis par elles.

Serait-il concevable que les gouvernements de chacun de ces pays puissent
intervenir quand leurs ressortissants se considèrent lésés par les actes de notre
gouvernement? Si on le tolérait, supposez que l’Angletérre accepte un certain
mode de règlement ou un certain montant de dommages-intérêts, et que la
France en réclame un autre; verrait-on jamais la fin des complications qui en
résulteraient?

On peut faire valoir qu'aucune politique ne nous oblige à encourager l'emploi
de capitaux américains à l’étranger en leur accordant davantage que la pro-
tection à laquelle nous sommes strictement tenus. Ce serait une politique peu
sage que de donner à nos concitoyens établis à l'étranger pour leur seul plaisir,
confort ou intérêt des moyens accrus d’impliquer le gouvernement de notre
A dans des controverses avec les puissances étrangères. » (Loc. cit., p. 645-
646.

259
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 259

en voie de développement et se sont assuré le contrôle d’un bon nombre
de leurs services publics, de sorte que ces Etats, malgré leur souveraineté, se
sont trouvés placés à cet égard dans une situation de subordination, et il
est souvent arrivé que leur droit d’exiger le respect des dispositions de leur
législation interne en la matière soit contesté et compromis. Face aux
structures et aux pratiques de la société capitaliste en matière d’investisse-
ments étrangers, de nombreux pays ont exigé que les capitaux étrangers se
soumettent aux formes juridiques prescrites par la législation nationale.
L'exercice de la souveraineté des Etats dans ce domaine ne saurait être
juridiquement interprété comme un stratagème destiné à priver les action-
naires éventuels de sociétés anonymes du bénéfice d’une intervention
diplomatique de leur Etat national. Les nationalisations et les expropria-
tions réalisées, conformément à la loi, s’expliquent par la nécessité fon-
damentale de soustraire les services publics et les ressources nationales
à la mainmise des intérêts privés de sociétés étrangères.

Je suis également d’avis que la règle — suivant laquelle c’est l'Etat
national de la société qui est investi du droit de protection — n'est pas
non plus limitée par le fait que l'Etat habilité à protéger n’exerce pas son
droit ou cesse de l’exercer. Le droit de protection est un droit discrétion-
naire et l'Etat national de la société n’est nullement tenu de l’exercer.

Sur le paragraphe 93, je formulerai les observations suivantes.

Tl est dit au début de ce paragraphe que «dans le domaine de la pro-
tection diplomatique des actionnaires comme dans tous les autres do-
maines, le droit ... exige une application raisonnable ».

La phrase qui suit immédiatement se rapporte à une suggestion pou-
vant être interprétée comme un exemple de ce qui est raisonnable dans ce
domaine. Cette suggestion, ou hypothèse, est que, «si l’on ne peut ap-
pliquer dans un cas d’espèce la règle générale ... il pourrait être indiqué,
pour des raisons d’équité, que la protection des actionnaires en cause soit
assurée par leur propre Etat national ». Et le paragraphe se termine par
la phrase suivante: « L'hypothèse envisagée ne correspond pas aux circons-
tances de la présente affaire.»

A mon avis, il n’y a pas lieu d’envisager dans l’arrêt une hypothèse
sans pertinence en l'espèce. Il est difficile d’imaginer un cas où il serait
impossible d'appliquer la règle générale suivant laquelle le droit de pro-
tection diplomatique d’une société appartient à son Etat national.

On pourrait soutenir qu’au cas où la société est liquidée et cesse donc
juridiquement d’exister, le droit de l'Etat dont elle a la nationalité perd
son objet et la règle générale ne peut pas être appliquée. Dans une telle
éventualité, les actionnaires peuvent venir défendre leurs intérêts devant
les tribunaux de l'Etat dont ils allèguent la responsabilité et épuiser les
recours internes qui leur sont ouverts en droit. Si l’on estime qu'il y a
déni de justice, Etat national de la personne dont les droits ont été violés
peut intervenir conformément aux régles relatives 4 la protection des
étrangers, mais dans cette hypothèse l’Etat national des actionnaires

260
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 260

exerce un droit qui lui est propre (que ce droit soit ou non qualifié de
«subsidiaire »), et par conséquent son action n’est pas fondée sur des
«considérations d'équité ».

L'arrêt tout entier se fonde sur le motif qu'en droit international c’est
à l'Etat national de la société, et à lui exclusivement, qu’appartient le
droit de protection diplomatique et judiciaire de ladite société. C’est
donc une contradiction juridique d’envisager, même à titre de simple
hypothèse sans pertinence, que cet Etat, qui par définition a la capacité
juridique d'agir, puisse être juridiquement privé de cette capacité: l'Etat
en question est libre d’exercer ou non son droit de protection mais s’il
s'abstient d'agir, cela n’a pas d'incidence sur son droit de le faire. Il ne
peut en aucun cas perdre sa capacité d’agir et l'hypothèse d’une impossi-
bilité d'appliquer la règle générale est une contradiction juridique et ne
peut recevoir aucune justification raisonnable même en tant que simple
fantaisie de l’esprit. On ne peut non plus concevoir que, si le Canada
n’exerce pas son droit discrétionnaire de protection, ce fait puisse donner
naissance à un droit de protection chez l'Etat national des actionnaires.

* * *

fl n’est donc pas possible d’établir sur la base de pareilles limitations
hypothétiques une quelconque qualité de la Belgique pour agir.

A propos de l'attitude adoptée en l'espèce par l'Etat national de la
Barcelona Traction, le défendeur décrit comme suit les trois phases
successives de l’action exercée par le Gouvernement canadien, telle
qu’elle ressort de l'examen de la correspondance diplomatique et des
documents qui s’y rapportent:

«La première [phase], qui va jusqu’au moment de la déclaration
tripartite, est celle où le Gouvernement canadien, informé de façon
inexacte par les intéressés, .allègue des prétendues violations par
PEspagne d'obligations de droit international général à propos du
traitement des étrangers et demande, sur cette base, au Gouverne-
ment espagnol d'intervenir pour faire annuler les actes des autorités
judiciaires.

La seconde phase, qui fait suite à la déclaration tripartite et qui
est de courte durée, est caractérisée par le net abandon de cette
demande ainsi que de toute allégation d’une violation par l'Espagne
d'obligations de droit international général: Le Gouvernement
canadien fait valoir, par contre, le grief particulier de la violation
de certaines clauses des traités en vigueur entre les deux pays.
Il propose de résoudre par l’arbitrage les divergences de vues sur ce
point.

Dans la troisième phase, après avoir exprimé le regret que le
Gouvernement espagnol n’ait pas accepté la proposition de sou-
mettre à l'arbitrage le point spécifique relatif aux traités, le Gouver-
nement canadien, qui entre-temps a acquis une meilleure connais-

261
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 261

sance des faits, s'engage définitivement sur la voie d’un effort tendant
à obtenir que le différend soit résolu à l'amiable par des négociations
directes entre les particuliers intéressés.

Il est donc clairement confirmé, une fois de plus, que la fameuse
circonstance exceptionnelle de I’« absence de protection par le gou-
vernement national de la société », que le Gouvernement belge a in-
voquée à tant de reprises et sous tant de formes pour justifier sa
prétention à avoir qualité pour agir en l’espèce au titre de la protection
des «actionnaires » belges de Barcelona Traction, en plus de ne
pouvoir constituer, en théorie, aucune justification valable, n'est en
fait nullement présente en l'espèce. »

*
* +

A mon avis, l'exercice du droit de protection diplomatique au profit
d'actionnaires d’une société d'une autre nationalité que celle de l'Etat
protecteur n’est pas conforme aux principes de droit international en
vigueur, c'est-à-dire à la regle qui veut que la protection diplomatique
des sociétés soit exercée par l'Etat dont les sociétés sont ressortissantes.

Dans la pratique internationale, il n’existe pas non plus de règle cou-
tumière spéciale autorisant une telle protection. Les décisions arbitrales
rendues sur la base de conventions bilatérales particulières ne sont pas
normatives et n’ont constitué ni le fondement ni la source d’une règle
de droit international coutumier que l’opinio juris accepterait aujourd’hui
comme telle.

Il n’y a pas non plus, en la présente instance, de circonstances excep-
tionnelles qui autorisent la moindre dérogation à la règle générale de
droit international en la matière.

Le droit de protection diplomatique, de même que n'importe quel autre
droit, doit s’entendre comme un droit que possède un Etat déterminé
à l'encontre d’un autre Etat déterminé. A quel Etat ce droit appartient-il
en l'espèce? Est-ce au demandeur? L'Espagne est-elle liée par une obliga-
tion internationale envers la Belgique?

L'Etat défendeur a-t-il violé une obligation internationale envers l'Etat
demandeur du fait des mesures qu'il a prises à l’égard de la Barcelona
Traction? La personne atteinte par les mesures dont il est fait grief à
l'Espagne est-elle liée à l'Etat demandeur par un lien de nationalité?

A toutes ces questions, il convient à mon avis de répondre par la néga-
tive, de sorte que la responsabilité internationale alléguée par le deman-
deur n’existe pas.

L'Etat accusé d’avoir violé les droits d’une personne privée étrangère
(personne physique ou personne morale) par un acte illicite préjudiciable
à une société anonyme qui a émis des actions au porteur, n’a aucune obli-
gation directe et immédiate envers celui qui, à un moment ou à un autre,
se trouve être possesseur d'une de ces actions au porteur.

Comme, théoriquement, la propriété d’une action au porteur n'est pas

262
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 262

ou n’a pas à être continue, la nationalité du détenteur actuel ne donne à
VEtat dont il est ressortissant aucun droit à l’égard du défendeur, qui n’a
aucune obligation internationale envers tous les Etats dont des nationaux
pourraient figurer, à une date déterminée, au nombre des porteurs d’ac-
tions de la société anonyme considérée comme lésée par un acte inter-
nationalement illicite, sauf s’il y a eu violation de certains droits bien
définis des actionnaires en tant que tels.

Il n’est pas justifié de créer, au mépris des règles existantes et générale-
ment acceptées, une règle spéciale en fonction d’une affaire particulière
qui peut et doit être tranchée par application des règles de droit inter-
national général régissant la question.

Par les caractéristiques qu’elle présente, la réclamation formulée en
l'espèce revient à demander de tourner ou de ne pas appliquer strictement
les règles pertinentes de droit international, alors que ces règles « n’admet-
tent pas, en cas de préjudice causé par un Etat à une société étrangère,
une protection diplomatique d'actionnaires exercée par un Etat autre que
l'Etat national de la société ».

Dans une société commerciale comme la société anonyme, les action-
naires n’ont pas de droit distinct et indépendant à exercer en ce qui con-
cerne un dommage causé à la société par un gouvernement étranger.

On n’est pas fondé à invoquer les règles de droit international concer-
nant le traitement des étrangers à propos des actionnaires en tant que
tels.

Cette question doit être considérée sous l’angle de la protection des
nationaux à l'étranger et compte tenu de la juridiction de l'Etat où réside
l’étranger.

Les principes ci-après, énoncés dans l’ouvrage de Borchard intitulé
Diplomatic Protection of Citizens Abroad, sont ici particulièrement
pertinents:

« Le lien de nationalité implique que l’Etat exerce une surveillance
sur ses nationaux à l'étranger, et se réserve le droit d’intervenir ac-
tivement en leur faveur dans des circonstances appropriées. Dès lors
que l'Etat de résidence prétend exercer sur eux un contrôle territorial
trop sévère, l'Etat dont ils ont la nationalité fait valoir son droit
de protection, et les droits exercés par les Etats sur les étrangers
résidant sur leur territoire ont été définis en grande partie sous l’in-
fluence de cette contrainte potentielle.

Les principes de juridiction territoriale et de compétence person-
nelle sont des forces opposées qui se corrigent mutuellement. La
mise en œuvre abusive du principe de territorialité sera limitée par la
coutume qui accorde aux Etats étrangers certains droits en faveur
de leurs nationaux à l'étranger, lesquels consistent parfois simplement
à faire appliquer le droit étranger par les tribunaux locaux, ou par-
fois à admettre en faveur de ces Etats, en reconnaissance du principe
de protection, une certaine compétence.

263
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 263

Tout Etat qui fait partie de la communauté internationale est censé
protéger intégralement la vie, la liberté et les biens de tous les parti-
culiers se trouvant dans les limites de sa juridiction.

Les dommages subis n’autorisent pas tous l'intervention immédiate
de l'Etat. Tout d’abord, il n’est demandé réparation que pour les
préjudices dont l'Etat, exerçant en cela un pouvoir d'appréciation
discrétionnaire, estime qu'ils justifient l’exercice de la protection
diplomatique. Les facteurs qui sont pris en considération en vue
d'une intervention de Etat comprennent la gravité de l'infraction,
l'atteinte à la dignité de la nation, et des considérations politiques
quant à l'opportunité de considérer le préjudice privé comme un
dommage public justifiant une action nationale: en somme, ce sont
les intérêts du peuple dans son ensemble, par opposition à ceux du
citoyen, que l'Etat prend d’abord en considération avant d’inter-
venir.

En fait, le particulier n’a pas subi de «préjudice » en droit inter-
national tant que l'Etat de résidence ou les organes officiels de cet
Etat ne se sont pas, d’une manière ou d’une autre, associés à l’acte
dommageable initial ou qu’ils n’ont pas refusé à la personne lésée
la possibilité d’un recours. »

*
* *

En l'espèce, ce n'est pas la Belgique mais le Canada qui est habilité à
protéger son ressortissant, la Barcelona Traction, conformément à la
règle en vigueur admise qui veut qu’une société ne puisse être protégée
que par l'Etat dont elle a la nationalité.

A la question de savoir si «le droit international reconnaît à un Etat
le droit de protéger ses ressortissants, personnes physiques ou morales,
qui sont actionnaires d’une société étrangère, et qui ont subi un dommage
… du fait d’un acte internationalement illicite commis par un Etat tiers
à l’encontre de la société », il convient de répondre, sur le plan du droit,
par la négative.

Quant aux faits et aux circonstances propres à l'espèce, ils ne consti-
tuent pas un motif juridiquement valable de déroger à la règle applicable.

*
* *

Les actionnaires possédant des actions au porteur d’une société ano-
nyme n'ont pas de responsabilité et ne sont pas connus. Si le prétendu
droit de protection judiciaire et diplomatique au profit des actionnaires
d’une société anonyme devait être reconnu, tout Etat investissant des
capitaux à l'étranger pourrait, par des achats en bourse, acquérir la
capacité de présenter, au nom de ses nationaux, des réclamations à l'Etat
qui a accepté l'installation sur son territoire d’une société étrangère dont

264
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 264

il connaissait la nationalité, et qui savait également que, conformément
aux règles en vigueur admises en la matière, les Etats nationaux des
actionnaires aussi nombreux qu’inconnus n’avaient pas, en droit inter-
national, de droit de protection diplomatique indépendant de celui de
l'Etat national de la société.

Reconnaître un droit de protection à l’Etat des actionnaires constitue-
rait une dérogation aux principes de droit international applicables et
introduirait des complications inattendues et des conflits inutiles dans
les relations commerciales et financières internationales modernes.

Si les divers Etats dont les nationaux sont actionnaires de la même
société anonyme étaient habilités à intervenir, chacun pour soi, afin
d'exercer une protection diplomatique en faveur de leurs nationaux
respectifs, l'implantation de sociétés anonymes étrangères constituerait
un grand risque pour l'Etat ayant besoin d’investissements qui accueille-
rait ces sociétés.

Pareille situation engendrerait la méfiance et l’insécurité et ferait planer
la menace de pressions d’origine imprévisible. Elle entraverait, de sur-
croît, l’activité des entreprises commerciales modernes qui cherchent à
investir à l’étranger.

Sur Je droit en la matière, Mervyn Jones écrit ceci:

«Si l'Etat dont la société n’a pas la nationalité pouvait normäle-
ment endosser une réclamation à raison d’un préjudice infligé à la
société, simplement parce qu’il existe des actionnaires qui ont la
nationalité dudit Etat et qui ont subi des pertes, on aboutirait, sur
le plan international, au même chaos que si, dans l’ordre interne, il
était possible à n’importe quel groupe d’actionnaires d’intenter une
action dès lors que la société subit un dommage.

Si un Etat pouvait intervenir sans restriction en faveur de ses
nationaux actionnaires d’une société étrangère, la situation du
gouvernement dont la société a la nationalité et celle du gouverne-
ment de PEtat auquel les réclamations seraient adressées devien-
draient intolérables. Il pourrait arriver alors, en cas de préjudice
subi par une grosse société, que les Etats pouvant éventuellement
demander réparation, représentent la moitié du monde. Comme, de
surcroît, il n’est pas rare que les actionnaires soient eux-mêmes des
sociétés anonymes, l'identification de tous les actionnaires pourrait
se prolonger indéfiniment; cette identification est, en tout état de
cause, difficile dans la pratique. » («Claims on behalf of Nationals
who are Shareholders in Foreign Companies »,. British Year Book
of International Law, 1949, p. 234-235.)

*
* *

La Cour n’a pas examiné au fond la quatriéme exception préliminaire.
Néanmoins, il ressort de la procédure écrite et orale que les recours

265
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 265

internes concernant les irrégularités et actes préjudiciables qui auraient
été commis n’ont pas été épuisés.

Rien ne permet de dire qu’il y a eu mal-jugé ou que la faillite prononcée
était fictive. Il ne fait pas de doute que le jugement de faillite a été rendu
conformément au droit espagnol en la matière.

On ne peut se fonder sur aucun motif juridique pour déclarer l'Espagne
responsable, sur le plan international, du niveau de ses lois et de la qualité
de la justice rendue par ses tribunaux.

Selon quel critère la Cour pourrait-elle mesurer le niveau des Lois
espagnoles pour décider s’il est élevé ou bas, bon ou mauvais? Et quelle
sera la pierre de touche lui permettant de se prononcer sur la qualité de
la justice rendue?

Quels sont les principes de droit international, reconnus par toutes les
nations, qui autorisent la Cour à porter un jugement sur ces questions?

*
* *

Après avoir examiné attentivement l’argumentation des deux Parties,
je conclus qu'aucune preuve convaincante n’a été apportée de l’existence
d’un intérêt belge prépondérant chez les personnes physiques ou morales
belges qui avaient le caractère d’actionnaires de la Barcelona Traction
aux dates critiques, même si l’on admet que ces dates critiques sont 1948 et
1962, c’est-à-dire la date du jugement de faillite et la date du dépôt de la
requête dans la présente instance.

Il n’a pas été prouvé que la majorité des actionnaires de la Barcelona
Traction avaient la nationalité belge aux dates critiques, ni que les capi-
taux des sociétés belges considérées comme actionnaires de la Barcelona
Traction avaient été investis dans ces sociétés par des ressortissants
belges, appartenaient à des Belges ou avaient nécessairement un lien
avec la richesse nationale du demandeur.

Un Etat ne peut, lorsqu'il considère que ses nationaux ont perdu de
l'argent à l’étranger du fait d’un acte de l'Etat de résidence constituant,
selon lui, une violation d’une obligation internationale, fonder juridique-
ment une réclamation sur les conséquences défavorables qui en seraient
résultées pour sa richesse nationale.

Si la défense de la richesse nationale pouvait être le fondement juri-
dique du droit propre d'intervention diplomatique ou judiciaire de l'Etat,
les règles relatives au traitement des étrangers se trouveraient en fait
remplacées par des notions vagues et mal définies selon lesquelles un
Etat aurait le devoir — devoir qui n’existe pas — de garantir contre
toute perte les investissements étrangers faits sur son territoire, Etat
national de l'investisseur pouvant arbitrairement prétendre que l’argent
investi faisait partie de sa richesse nationale lorsque l'investisseur l’a
envoyé à l’étranger.

C’est plutôt, semble-t-il, au moment où un résident quelconque emporte

266
BARCELONA TRACTION (OP. IND. PADILLA NERVO) 266

ou envoie son argent à l’étranger qu’au moment où il perd cet argent,
ou ses intérêts, dividendes ou espérances de profit, que la richesse nationale
est affectée.

Si la défense de la richesse nationale entraînait le droit d’intervenir,
ce ne serait pas la violation d’une obligation envers un étranger qui
fonderait la réclamation mais le prétendu dommage causé. à la richesse
d’un Etat comme conséquence automatique des pertes financières éven-
tuellement subies par ses ressortissants à l’étranger. De telles pertes
pourraient être attribuées à des faits survenus dans l'Etat de résidence,
indépendamment de sa responsabilité internationale ou de l’existence
d’une obligation juridique quelconque concernant le succès d’affaires
commerciales ou d'opérations spéculatives entreprises par des étrangers.

oe
* *

Je souscris donc à l’arrêt de la Cour qui conclut que la demande belge
doit être rejetée.

(Signé) Luis PADILLA NERVO.

267
